﻿

1.	What is most emphatically required of us in the light of the urgency and immensity of certain of the items on the agenda of the thirty-third session of the General Assembly is above all compelling, clear and incisive speech. This new, responsible attitude must take us away from the customary conformity and ineffective rituals which keep us constantly in a closed world, a world of setbacks and resignation, as if the basic problems of our time were fossils and were based ◦n an insurmountable fatality of the human condition.
2.	Here we are dealing with the breath of life of the nations and peoples of our world. Politics deal with life. In that final analysis it does not matter whether life is larger than politics. The daily lives of peoples, international life, and the whole of human history since the beginning of time for thousands of years has shown that the life of man unfolds in the form of politics.
3.	The United Nations is not a ritual institution. It must not seek anonymity behind sacrificial rites. Its very heart and soul is political, as are its historical roots.
4.	If only briefly, we. must emphasize this first, most elemental and fundamental, layer of significance of the United Nations.
5.	Our position is that we need to save the lives of whole peoples, the lives of mankind. Death, even when made into something divine, does not produce life. Everything is linked by logic and essence to life, which is a fundamental fact.
6.	What is creative and fruitful, indispensable and superior, is life, concrete and multifaceted, which enables man to be the master and possessor of his own thinking, his own abilities, his own awareness, in his ambition to know all things so as to understand all things.
7.	The profound message of the October Revolution, which has illuminated the major current of international life in an indisputable way, testifies against the falsification of the lives of men. The immense sacrifices made by that Revolution are the sacrifices which laid the foundation for a new stage of human history.
8.	Today's tragedies may herald profound changes which mankind will experience in tomorrow's world in its evolution towards a higher form of life for the whole planet.
9.	But, meanwhile, the imperialism that continues to be faithful to gratuitous violence, and advocates it, spreads terror, distress, misery and the logic of brute force everywhere. The international situation, when read attentively, shows clearly that mankind in its entirety is determined to strike hard at imperialism, and that imperialism itself will no longer prove able to camouflage this subjective and revealing feature of our period. The political efforts of the United Nations, undertaken on behalf of the world community, are of concern to us all because we must all together try to devise a viable collective future.
10.	The world is not in crisis. The paradox of these words is only an apparent one. What characterizes, today's world is a state of break-down. The world is in such a state of break-down. The world crisis, which is global in its essential aspects, is only one symptom among many other clues which indicate the current break-down.
11.	Mankind must destroy the old human order of things and prepare and herald a new era of the long history of man even in the midst of today's state of break-down.
12.	This break-down is a struggle. We endorse this struggle with all the hope and promise that it contains. No true accomplishment can take place without efforts, without tenacious struggle.
13.	Today, at the dawn of the third millennium, which merges with the last quarter of the twentieth century, the world-wide sensitivity of man and the general political movement indicate that the essence of this combat for life is crystallized in the idea of a new international order bringing together the economic, social and cultural dimensions of the States and peoples of the world, around notions as simple as that of the right of peoples to self-determination, fruitful co-operation among all the peoples of the earth; and, lastly, universal peace and security.
A/33/PV.12
14.	The world today is precisely that. Its rejuvenation is more than ever an urgent necessity among the significant problems of our time. The present crisis is not superior to 
that primordial requirement of the contemporary world. The crisis is a structural one and the requirement is a moral, or rather, a political one. The political contemporary awareness must cut the Gordian knot of so many contradictions which underlie the general uneasiness of the present day.
15.	The adjective "revolutionary" is the only one which conveys objectively the true nature of the world set of problems as they stand today.
16.	What is still lacking is additional effort. Without always being complete, the analyses of contemporary problems which are made are none the less lucid. But the precise moment of the denouement seems to recede indefinitely through a lack of temperate moral and political courage at the level of international organizations. The lives of men and peoples and mankind are not bringing forth the necessary sense of commitment.
17.	Instead of endlessly recycling old ideas here in our international debates, we believe that the immense task today consists of not hiding the essential problem of political affairs fully grasped in all its scope, as the desire to found new international relations.
18.	It is politics, it is revolutionary commitment, which is truly capable of better serving the profound aspirations of the world's peoples.
19.	In the name of what political philosophy known to man can one talk about "human rights" while at the same time having systematic recourse to powerful means of terror, to unprecedented economic "pressure and to the reinforcement of monopolies and multinational corporations; all this with the aim of destabilizing regimes that have been freely chosen by their peoples, of boycotting the principle of the sovereignty of States over their natural resources and of practising the domination and the exploitation of man by man?
20.	In the name of what political philosophy known to man can one talk of "human rights" while at the same time giving protection to South African fascism, arming and financing mercenaries, inflaming regional conflicts, ensuring for oneself all kinds of privileges and outlets, and encouraging the squandering of the resources of the planet?
21.	In the name of what political philosophy known to man can one talk of "human rights" when one's fundamental attitude to the major problems of decolonisation, disarmament and development is, to say the least, ambiguous—a moral attitude that deliberately clouds over and aggravates the true nature of the facts?
22.	To tell the truth, it is nothing but a huge wager, this of a great new policy that is not one of arrogance and indefinite postponement but of the truly collective responsibility of mankind proclaimed throughout the world and destined to prepare a radiant future for man.
23.	Humility is therefore necessary to give this policy and desired sense of commitment a human face, which can only be by imbuing it with dignity.
24.	We must, however, be truly perspicacious so that cunning and its old idols will not create new myths and new lies and play craftily on short-term circumstances to hide their true purposes.
25.	The world-wide political responsibility for a better future for mankind is equal for all. How can we not congratulate you, Mr. President, on your explicit dedication to such an idea, which ranks among the noble ideals of the United Nations? The homage I pay you is evidence of the great friendship we have for your country, Colombia, and all the peoples of Latin America, which are so close to the African continent and show such solidarity with it.
26.	Let me now turn to what is happening on that continent.
27.	When the will of an entire people is thwarted, as is the case in Western Sahara, when the African masses of Namibia and Zimbabwe are not regarded as being capable of making their own history in the present-day world, when fascism, apartheid and racism cruelly oppress 72 per cent of the South African population, when the great Western Powers give technological and financial aid to South Africa to help it produce "its own" nuclear weapon, when struggle is spreading and becoming more deeply entrenched in southern Africa, given the gravity of this persistent situation, it is necessary to break out of our habitual political restraint in order to see that the most immediate right—the right to life—is being massively and daily flouted in Africa, in Western Sahara, Namibia, Zimbabwe and South Africa.
28.	That is why the problem of the total decolonisation of Africa and the security of the peoples of Africa as a whole ranks among the prime problems of concern to the Congolese people, its progressive party, the Parti congolais du travail, its Government and its President, General Joachim Yhombi Opango.
29.	In the People's Republic of the Congo we feel that our revolution would be incomplete if we were not to help the other peoples, particularly our brothers in southern Africa, to free themselves from objective conditions that constitute true obstacles to the affirmation of their humanity and their right to existence.
30.	What the Africans of southern Africa are being denied is not just liberties in the Western sense of the word, or certain rights such as the right to work and the right to culture. What is being denied is the very right to life.
31.	We must therefore no longer look at apartheid from the wrong point of view. The odious system of apartheid must be fought as a system that takes the very lives of millions of men, women and children.
32.	It is my duty to be more explicit because South African propaganda defines the immense moral imposture that is apartheid as "an attempt to protect the identity and historical and constitutional rights of the white nation by at the same time providing the black nations with the means to develop politically".
33.	The lie implicit in such a definition is colossal. First of all, the famous "historical and constitutional rights" of the
Afrikaners are without foundation. All the black populations of Transvaal, Orange, Natal, Transkei and the Cape obviously occupied the south of the continent well before the white migrations. The testimony of African history in this regard is indisputable. The Sothos, for instance, had been established in the Transvaal since the fifth century- 1,200 years before the first Dutch, German and French settlers, the ancestors of the Boers or Afrikaners, set foot there.
34.	We must make it clear that the whites of South Africa settled in that region of the continent after a long military conquest that involved numerous acts of resistance on the part of the indigenous blacks. That was a colonial conquest and was point for point similar to those the other European Powers formerly engaged in Africa.
35.	Apartheid is based on misrepresentation, usurpation and arbitrariness. Apartheid is the relegation of the South African blacks to land lacking resources. Apartheid is a policy of humiliation and permanent frustration. Apartheid is a specifically South African phenomenon whereby all the economic, financial, social and cultural wealth of South Africa belongs exclusively to a white minority, which thus lives off the forced and free labour of the black South African proletariat.
36.	But since 16 June 1976 the awakening of Africans in the extreme south of the continent has heralded the advent of a new world. This light is that of a major conflagration, which is bursting forth from a centuries-old crisis. This glow is that of a creative dawn. The blood of the children of Soweto, the blood of Steven Biko, the blood of thousands of Africans killed by the master of South African politics, Vorster, can- only be the blood of the new alliance, the blood of liberty proclaimed, the blood of liberty achieved at last.
37.	The iniquitous system that has always denied the blacks of South Africa the right to own land, the right to choose a job, their trade-union rights, the right to free movement, the right to vote, the right to good education— in a word, the right to existence—is now tottering.
38.	The African demand for universal suffrage—one man, one vote—will eventually prevail.
39.	The material, social and moral existence of my brothers of South Africa can only be described in tragic terms. To their courage and their struggle I pay an unbounded tribute from this rostrum of the United Nations, addressing the international political conscience of mankind, which must do everything so that on the subject of this painful problem of apartheid we finally abandon the mechanical and anodyne statements we are used to making.
40.	It is laudable that on 21 March 1978 the Organization declared the commencement of International Anti- Apartheid Year.
41.	Sanctions against South Africa must be extreme. Any collaboration with the South African regime must be considered a grave violation of human rights.
42.	Economic, financial and military interests cannot cause us to forget the right of all human beings to life-and
I mean all the aspects of that right: biological, political, economic, social and cultural.
43.	I find it sad to see these cynical, violent and "all-too-human" traits evidenced in civilizations whose fundamental philosophy is precisely humanism. Mankind must not waste any propitious opportunity to put an end to the system of apartheid. First, we must prevent the extension of this odious political and economic system.
44.	Independence for Namibia would constitute a major victory for the forces of progress over fascism and racism. The People's Republic of the Congo has always given unconditional support to the arms struggle of the South West Africa People's Organization [SWAPOJ for the national liberation of Namibia. In so doing, my country has been following the great internationalist teachings of the immortal President Marien Ngouabi, who was an indefatigable fighter for freedom in Africa and the rest of the world.
45.	The evolution of the situation in the international, political and diplomatic spheres leads us to believe that 1978 will be the great year for Namibia. All has gone well at the level of the international community and has resulted in unanimous, unprecedented support for the just cause of the Namibian people.
46.	In 1966 the United Nations General Assembly decided to withdraw South Africa's mandate over Namibia [resolution 2145 (XXI)]. Ten years later, at the beginning of 1976, an international Conference on the Namibian problem was held in Dakar  following the general collapse of the Portuguese empire in Africa. In May 1977 another international Conference was held in Maputo.  That Conference gave a new dimension to the support enjoyed by the Namibian people in the world. In the same year, 1977, the General Assembly, at the thirty-second session, decided to convene a special session devoted to the question of the decolonization of Namibia. In April 1978 the General Assembly held a special session, its ninth, on Namibia. Two decisive texts of unique historical significance were adopted, namely a Declaration and a Programme of Action [resolution S-9[2J, which placed due emphasis on the essential point—the independence of Namibia with its territorial integrity.
47.	These great dates mark so many political and diplomatic victories for SWAPO, the only Namibian organization recognized by the international community.
48.	These great events reaffirm the essential principles which bind us together; SWAPO, militant Africa and the world community as a whole. This is an unmistakable reaffirmation of the direct responsibility of the United Nations until the accession to independence of the Namibian people, whose legitimate right to self-determination and freedom is total. This is an unequivocal condemnation of South Africa for its anachronistic persistence in attempting to annex Walvis Bay. It is an explicit condemnation of South Africa, which constantly uses intimidation, prepares false electoral lists and attacks SWAPO bases set up in African States neighbouring Namibia. Thus the Namibian problem has largely been settled at the political and diplomatic level. We must now proceed to action. South Africa must be made to respect the relevant resolutions of the United Nations. Should South Africa try to evade its responsibility, there will be no option but to apply Chapter VII of the United Nations Charter with the utmost strictness and adopt the strongest sanctions against the Pretoria regime. The prestige of the United Nations is at stake.
49.	At the dawn of what one may well call the national and international birth of free Namibia, in other words, at the moment when a vast future is beginning for the African people of Namibia, it is only loyalty to pay a tribute to our host, the Secretary-General, Mr. Kurt Waldheim, for his tireless efforts.
50.	1 would say, in the interest of the history which is being made so favourably for Namibia and SWAPO that President Joachim Yhombi Opango will put no limit on the human and material resources which we in the Congo make available to emphasize, as in the past, our fullest solidarity with the brother people of Namibia.
SL The struggle for life which is being fought bitterly in South Africa and Namibia is taking place in a similar manner in Zimbabwe. Ian Smith has succeeded in ritualising armed violence. He has created a world of brute force, dividing in order to rule. But around him as well as within him there is nothing but fear, which explains the constant escalation of violence in Zimbabwe. Ian Smith is moving ever deeper into the impasse created by his racist and reactionary policy. What is certain is that Ian Smith is more than ever overtaken by black despair as the colonial right in Zimbabwe nears its end. His desperate attacks on Mozambique and Zambia prove this.
52.	The efforts of the various parties—the Patriotic Front, united and alert in the face of the divisive manoeuvres of Ian Smith, the Organization of African Unity (OAU), which recognizes only one representative of the people of Zimbabwe, the international community—must necessarily be combined. They must all be aimed at establishing the majority regime in Zimbabwe.
53.	The Anglo-American plan,  with its undeniably absurd aspects, will have served for no purpose at all. That was evident from an analysis of the information before us. Only the strict application of the relevant resolutions of the United Nations, in particular Security Council resolution 423 (1978) of 14 March, can guarantee the true decolonization of Rhodesia.
54.	Decolonization is an irreversible historical and universal process. In this matter these are no small peoples and no large peoples. The principles to which we subscribe freely in this Organization must clearly be applied generally and universally. The Saharan people, the Palestinian people, the Puerto Rican people and the people of East Timor cannot be left beyond the bounds of freedom or denied the right of peoples to self-determination and the fundamental right to a dignified and responsible life.
55.	That is why the Congo will always support the principle of self-determination for the Saharan people, the withdrawal of the Hebrew State from all occupied Arab territories, and the recognition of the legitimate right of the Palestinian people to a country. Any negotiation based on mythology and passion and which fails to take account of the dialectic imperatives of history would be an illusory kind of negotiation, doomed to failure. Nothing can justify the negotiation of the rights of a people: the risk would be too great not to be measured or assessed fearfully, without a victim complex, as it were. Any definitive and equitable solution to the Middle East problem requires that all the parameters of the problem be taken into account.
56.	We also think that there are questions of which a correct settlement could have been found with a minimum of goodwill. This is particularly true of the Korean problem. It is high time that the United Nations promoted actively the peaceful reunification, without foreign interference, of the great Korean fatherland. We welcome the tireless efforts made in tills direction by the industrious people of the Democratic People's Republic of Korea.
57.	The insistence with which the Congolese delegation has spoken of decolonization in South-East Asia, the Middle East, northern and southern Africa and Latin America hardly requires a word of justification, since this whole question is directly linked to the most elementary human rights.
58.	At the end of the twentieth century mankind carries within itself a great wound which humiliates and weakens it. It is this world-wide tendency to have systematic recourse to interference, brute force, institutionalised violence, racism, apartheid and the use of mercenaries to perpetuate in the world a policy of aggression and the exploitation of man by man.
59.	Like disarmament, decolonization is an acute problem of today's world.
60.	We must emphasize with some optimism that the tenth special session of the General Assembly, initiated by the non-aligned movement and devoted to disarmament, was one of the high points in the history of this Organization.
61.	What should be considered is not the results—which were of necessity limited, given the balance of forces in the world and the interests involved—but the awakening of international awareness brought about by that event. The debate, which lasted for more than a month and which enabled Governments to address themselves to this vital question reflected clearly the considerable anxiety caused throughout the world by the permanent threat of widespread war resulting from an excessive accumulation of weapons of all kinds.
62.	Thus, thanks to the special session on disarmament, world public opinion was able to obtain a wealth of information on the incalculable dangers of over-armament.
That is a positive, rather than a negative result. Efforts must continue, gradually, progressively but consistently, so that the Governments of the world community are led to take the measures necessary to achieve peace. There is no interest, either human or political, in the perpetuation of a situation tantamount to self-destruction.
63.	The problems of decolonization and disarmament involve, in the literal sense of the word, the very foundation of tomorrow's world. The other pillar of that foundation is the problem of development, which is no less vast and complex 
64.	Decolonization, disarmament and development are therefore the three essential axes of international life today. The ninth special session of the General Assembly, on Namibia, and the tenth, on disarmament, like the recent. United Nations Conference on Technical Co-operation among Developing Countries in Buenos Aires were major events which bring us back to the great challenges of the present time, which is a period of break-down, of difficult transition', a period which will give birth to a new political and mental structure at the world level, a dynamic structure which will serve and at the same time preserve the lives of men on our planet.
6$. Development signifies for us the access for all peoples to historical significance and to social, economic, cultural, scientific and technical progress.
66.	Our epoch is characterized by a truly prodigious increase in man's knowledge, and the requirements of life are becoming more and more formidable. The urgent problem is therefore to work towards the enrichment of the positive heritage of mankind. That is what we understand by development: that is, this capacity of the masses of the people on our entire planet to struggle against the narrow mercantile spirit, wastage, plunder and imposed poverty.
67.	In its highest sense, development is a colossal effort by mankind as a whole, harnessed to the creation of the necessary material and cultural conditions for the building of a new world society. Here development bears within it the highest moral values of mankind.
68.	International co-operation, whether horizontal or other, is more than a necessity of our time. It is not even a question of restoring health to international monetary and economic relations; even less is it a question of reducing the material inequalities among the nations of the world. Profound philosophy is necessary in order to see and understand that, in the last analysis, what is involved here is the great historical gulf which separates before our eyes the old order, which is definitely in a state of crisis, from the new order, whose outlines we see on the horizon of contemporary history.
69.	By way of conclusion, I should like to offer to other delegations as food for thought the root-problem of the very survival of our species in the world it has so far produced.
70.	I would say merely that humanity awaits the greater miracle referred to by Lenin.
